BLOOM, Judge,
dissenting:
In Board of Trustees v. Grandinetti, 269 Md. 733, 738, 309 A.2d 764 (1973), the Court of Appeals pointed out that although “analogies to workmen’s compensation cases are frequently helpful in pension cases” (citing Heaps v. Cobb, 185 Md. 372, 383, 45 A.2d 73 (1945)), in drawing such analogies it is important to keep in mind that there is a difference between the language of Md.Code, art. 101, § 15, “... an accidental injury ... arising out of and in the course of his employment,” and that of the pension statute, "... an accident occurring while in the actual performance of duty.” Ignoring that admonition, the majority has treated the two provisions as if there is no difference at all between them.
As a general rule, an employee is not in the course of his employment while going to or coming from work, since “the hazards they encounter on such trips are ordinarily not incidents to the employer’s business.” Rumple v. Henry H. Meyer Co., Inc., 208 Md. 350, 357, 118 A.2d 486 (1955). *317An employee who is accidentally injured on the employer’s parking lot, a short time before he is due to engage in his regular duties of employment, however, is deemed to have been in the course of his employment. Saylor v. Black & Decker Mfg. Co., 258 Md. 605, 267 A.2d 81 (1970); Proctor-Silex v. DeBrick, 253 Md. 477, 252 A.2d 800 (1969); Giant Food, Inc. v. Gooch, 245 Md. 160, 225 A.2d 431 (1967). That principle was first announced in Maryland in Rice v. Revere Copper & Brass, Inc., 186 Md. 561, 48 A.2d 166 (1946), in which the Court, quoting from Cudahy Packing Co. of Nebraska v. Parramore, 263 U.S. 418, 426, 44 S.Ct. 153, 155, 68 L.Ed. 366 (1923), noted, “The employment contemplated his entry upon and departure from the premises as much as it contemplated his working there, and must include a reasonable interval of time for that purpose.” Indeed, the going and coming rule has been relaxed to the point that an employee who is injured on his way to work, not yet on the employer’s property but in close proximity to it, may, under certain circumstances, be deemed to have sustained the injury “while in the course of his employment.” See Wiley Mfg. Co. v. Wilson, 280 Md. 200, 373 A.2d 613 (1977).
The parking lot cases and the “close proximity” cases are not based upon any theory that the employee was on the job when he sustained his injury. They are based upon public policy considerations enlarging the protection of the Worker’s Compensation Act to cover employees before they actually start to work and after they have completed their duties. “In the course of ... employment” has been extended somewhat beyond the work place and the actual performance of the employment duties.
Appellee, who sustained an accidental injury on her employer’s parking lot while on her way to begin the duties of her employment, was clearly injured “in the course of [her] employment” within the meaning of the Worker’s Compensation Law. But in order for her disabling injury to qualify her for accidental disability retirement benefits under the Baltimore City Pension Law, it had to be the result of an *318“accident occurring while in the actual performance of duty.” It was not. Appellee had not yet begun to perform her employment duties. There is simply no basis for construing “actual performance of duty” to include any period of time before work was to begin.
The majority relies on Police Comm’r v. King, 219 Md. 127, 148 A.2d 562 (1959); Rumple v. Henry H. Meyer Co., Inc., supra; and Heaps v. Cobb, 185 Md. 372, 45 A.2d 73 (1945), to support the proposition that “actual performance of duty” should be given the same meaning as “in the course of ... employment.” I do not believe those cases support that proposition. Indeed, although Police Comm’r v. King recognized that there is a striking analogy between the two terms, it actually held that a police officer who accidentally fatally shot himself while getting dressed to go to the police station was not “in the actual performance of his duty” despite the argument that a policeman is on duty 24 hours a day.
Rumple was a worker’s compensation case in which an employee, whose employer furnished him with a motor vehicle to get to and from work, had temporarily deviated from his route after leaving work to go home but was back on the route toward his home when his vehicle crashed into a telephone pole. The Court in Rumple repeated the analogy between the Worker’s Compensation Act and the Baltimore City Pension Law that it had previously drawn in Heaps v. Cobb.
Heaps v. Cobb was a case in which the Chief Engineer of Baltimore City, who had been furnished an automobile to be used for transportation between his home and his office as well as for official city business, decided to use his private car one morning because his wife and aunt were accompanying him on his trip to City Hall. The car struck a lamppost and then a tree, as a result of which the Chief Engineer sustained fatal injuries. His wife claimed accidental death benefits under the City’s pension law, which required that the member be in the actual performance of duty when the accident resulting in death occurred. Draw*319ing the analogy between the Workmen’s Compensation Act and the City pension law, the Court held that the Chief Engineer’s widow was entitled to the accidental death benefits. The Court, after noting that the decedent had been driving his own automobile as a substitute for the one furnished him by the City, said:
While the adjudicated cases in which this principle has been applied are mostly those under workmen’s compensation statutes, dealing with accidental injuries “arising out of, and in the course of, employment,” the analogy between them and the pension cases like the one at bar is so close on the point at issue that we find no legal distinction in applying the principle. The test in both classes of cases is whether the transportation was furnished by the employer as an incident of the employment, and the nature of the mission on which the employee was engaged. Harrison v. Central Construction Co., 135 Md. 170, 108 A. 874; Reisinger-Siehler Co. v. Perry, 165 Md. 191, 167 A. 51; Greenwald, Inc. v. Powdermaker, 170 Md. 173, 183 A. 601; Beasman v. Butler, 133 Md. 382, 105 A. 409. See, also, Annotation to Nesbitt v. Twin City Forge & Foundry Co., 145 Minn. 286, 177 N.W. 131, 10 A.L.R. 169 [165]; Konopka, et al. v. Jackson County Road Commission, 270 Mich. 174, 258 N.W. 429, 97 A.L.R. 552; Phifer’s Dependents v. Foremost Dairy, 200 N.C. 65, 156 S.E. 147, 148, quoting with approval Harrison v. Central Construction Co., supra.
As indicated in the Harrison case, supra, as a general rule, an employee on the way to work is not in the course of employment and is not in the actual performance of duty. However, where the employer furnishes transportation the rule is different, and the employee is actually on duty when he begins to use this transportation, whether it be in a vehicle supplied by the employer or one of his own substituted for the same mission. Konopka v. Jackson County Road Commission, supra; Phifer’s Dependents v. Foremost Dairy, supra; Pepoon v. Rachels, 4 N.J.Misc. 40; Rachels v. Pepoon, 5 N.J.Misc. 122, 135 A. *320684; Donovan’s Case, 217 Mass. 76, 104 N.E. 431, Ann. Cas. 1915C, 778; Littler v. Fuller Co., 223 N.Y. 369, 119 N.E. 554; Scalia v. American Sumatra Tobacco Co., 93 Conn. 82, 105 A. 346.
185 Md. at 383-84, 45 A.2d 73.
Heaps v. Cobb, therefore, did not extend the pension benefits for death as a result of accidental injuries sustained in the actual performance of duty to anything that occurred. outside the performance of duty. Because the employer furnished transportation to the employee and the employee was using a vehicle as a substitute for the one furnished by the employer, on the same mission for which the employer had furnished a vehicle, the employee was “on duty,” therefore “in the performance of duty” at the time of the accident.
It is perfectly logical and reasonable to apply, by analogy, the same “furnished transportation” rule to both worker’s compensation cases and pension cases. An employee using transportation furnished by the employer or a substitute therefor is actually on the job, on duty, in the performance of duty the moment he begins to use the transportation. But it is neither logical nor reasonable to say that an employee is actually performing his duties when he arrives at the employer’s parking lot just because the Worker’s Compensation Law has been judicially extended beyond the work place and the actual performance of employment duties.